USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1755                          UNITED STATES,                       Plaintiff, Appellee,                                v.                        TWENTY ONE ITEMS,                  Valued at $24,663.12, et al.,                      Defendants, Appellees,                       ____________________                   ALFONSO CARDONA ARRENDONDO,                       Claimant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jaime Pieras, Jr., U.S. District Judge]                              Before                     Torruella, Chief Judge,                Campbell, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                     Alfonso Cardona Arrendondo on brief pro se.     Guillermo Gil, United States Attorney, Miguel A. Fernandez,Chief, Civil Division, and Jacqueline D. Novas, Assistant UnitedStates Attorney, on brief for appellee.MARCH 4, 1999                                            Per Curiam.  Claimant Cardona-Arredondo appeals from    the denial of his motion to reconsider or amend the judgment to    include an award of interest.  Below, the government had argued    that interest was not recoverable in this case under the    governing caselaw; but in this court the government concedes    that the relevant caselaw does not bar an award of interest.              Instead, the government argues here that the denial    of interest should be affirmed because, (1) claimant's motion    to reconsider or amend the judgment was untimely, or (2)    claimant is estopped from demanding interest by the doctrine of    "accord and satisfaction."              Having carefully reviewed the briefs in light of the    entire record on appeal, we reject the government's arguments.     First, the doctrine of "accord and satisfaction" is inapposite    to the facts of this case.  Second, the motion for    reconsideration or to amend the judgment was timely filed.  The    ten-day time for the filing of the motion ran from entry of the    court's judgment on February 25, 1998.  It did not run from     the June 10, 1997 entry of the order dismissing the    government's claim on limitations grounds, as the government    contends.  The June 10, 1997, judgment was not "final" because    it did not resolve all issues still pending between the    parties.                Since the government has conceded the only legal    issue raised in this appeal, and argues no supportable    alternative basis for an affirmance, the order denying an award                                  -2-    of interest is vacated, and the case is remanded to the    district court for a determination of the amount of interest    owed to the claimant.              Vacated and remanded for further proceedings    consistent with this decision.